Exhibit 10.1




FIRST AMENDMENT
TO
AMENDED AND RESTATED SENIOR UNSECURED REVOLVING CREDIT AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR UNSECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of September 25, 2018,
by and among WESTLAKE CHEMICAL OPCO LP, a Delaware limited partnership
(“Borrower”), as borrower, WESTLAKE POLYMERS LLC, a Delaware limited liability
as administrative agent (the “Agent”), and the lenders party thereto (the
“Lenders”).
W I T N E S S E T H
WHEREAS, the Borrower, the Agent and the Lenders entered into that certain
Amended and Restated Senior Unsecured Revolving Credit Agreement, dated as of
June 1, 2017 (the “Credit Agreement”), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower; and
WHEREAS, the Lenders desires to make certain modifications to the Credit
Agreement to extend the maturity date thereof as more fully set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and the payment
contained herein, and subject to the terms and conditions herein set forth, the
parties hereby agree as follows:
SECTION 1.DEFINITIONS
1.1    Unless otherwise defined herein, including in the text of the preamble
and recitals hereto, all capitalized terms used herein shall have the respective
meanings given to such terms in Section 1.1 of the Credit Agreement, as amended
hereby.
1.2    The rules of interpretation set forth in Sections 1.2 and 1.3 of the
Credit Agreement shall apply to this Amendment in all respects.
SECTION 2.    AMENDMENT
2.1    The defined term “Applicable Margin” is hereby deleted in its entirety
and replaced with the following:
“Applicable Margin” shall mean 2.0% per annum.
2.2    The defined term “Maturity Date” is hereby deleted in its entirety and
replaced with the following:
“‘Maturity Date” shall mean September 25, 2023.





--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 3.    EFFECTIVENESS
3.1    This Amendment shall become effective upon the execution and delivery of
this Amendment by the Borrower and the Lenders.
SECTION 4.    MISCELLANEOUS
4.1    Full Force and Effect. Except as specifically amended hereby, all of the
terms and conditions of the Credit Agreement are unaffected and shall continue
to be in full force and effect and shall be binding on the parties hereto in
accordance with their respective terms. Each reference to the Credit Agreement
therein or in any other agreement, document or instrument executed and delivered
pursuant to the Credit Agreement shall mean and constitute a reference to the
Credit Agreement as amended hereby. Except as specifically set forth in this
Amendment, nothing in this Amendment shall be construed as modifying any other
term or condition of the Credit Agreement or operate as a waiver of, or in
prejudice to, any right, power or remedy of the Lender under the Credit
Agreement, any applicable law or any existing or future Default or Event of
Default.
4.2    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
4.3    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the party executing
such counterpart, and all of which together shall constitute one instrument.
Each counterpart may be delivered in original, facsimile or electronic (e.g.,
“.pdf”) form.
4.4    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
[The remainder of this page is intentionally left blank.]





--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


 
WESTLAKE CHEMICAL OPCO LP
By: Westlake Chemical OpCo GP LLC, its general partner
as Borrower


 
By:
 /S/ M. STEVEN BENDER
 
 
Name: Mark Steven Bender
 
 
Title: Senior Vice President, Chief Financial Officer and Treasurer
 


WESTLAKE POLYMERS LLC
By: Westlake Chemical Investments, Inc., its manager
as Lender


 
By:
/S/ JEFFREY HOLY
 
 
Name: Jeffrey Holy
 
 
Title: Vice President and Treasurer
 






WESTLAKE LONGVIEW CORPORATION
as Lender


 
By:
/S/ M. STEVEN BENDER
 
 
Name: Mark Steven Bender
 




Title: Executive Vice President and Chief Financial Officer






